DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-22 were cancelled in a preliminary amendment and claims 23-44 were added and remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,290,231. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concept.
Regarding claim 23 11,290,231 discloses communication network access point comprising a transmission module comprising a network antenna for emitting and/or receiving a primary wave (claim 1), and for receiving a pilot signal from a wireless communication device, said access point further comprising a control unit which is adapted to send parameters to a wave shaping device (claim 1), and which determines the parameters on the basis of at least one item of information contained in the pilot signal (claim 1), the wave shaping device being adapted to reflect and/or transmit the primary wave in a reflected wave as a function of the parameters received from the control unit (claim 1), the information being a function of the primary wave emitted by the access point and of the wave reflected by the wave shaping device (claim 1), and wherein: - when the transmission module receives a pilot signal from a wireless communication device, the control unit is in an optimization operating mode wherein the control unit transmits parameters to the wave shaping device, the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 1), and wherein the control unit determines new parameters by an optimization algorithm which optimizes a value that is a function of a temporal succession of the previously received pilot signals and the previously determined parameters (claim 1), and - as long as the transmission module does not receive a pilot signal from a wireless communication device, the control unit is in a search operating mode wherein the control unit transmits parameters to the wave shaping device, the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 1).
Regarding claim 24 11,290,231 discloses access point according to claim 23, wherein the network antenna is multiple antennas (claim 2).
Regarding claim 25 11,290,231 discloses Access point according to claim 24, wherein the access point adjusts, via the network antenna, the emission towards the wireless communication device before allowing the control unit to enter the optimization operating mode which optimizes parameters of the wave shaping device (claim 3).
Regarding claim 26 11,290,231 discloses Access point according to claim 24, wherein the wave shaping device comprises an antenna and adjusts, via the network antenna, the emission towards said antenna of the wave shaping device before allowing the control unit to enter the optimization operating mode which optimizes parameters of the wave shaping device (claim 4).
Regarding claim 27 11,290,231 discloses Access point according to claim 23, wherein the access point adjusts, via the network antenna, the emission towards the wireless communication device or towards the wave shaping device after completion of the optimization of the wave shaping device by the control unit (claim 5).
Regarding claim 28 11,290,231 discloses Communication network comprising: - an access point comprising a transmission module comprising a network antenna for emitting and/or receiving a primary wave, and for receiving a pilot signal from a wireless communication device (claim 6), - a control unit in communication with the access point via a feedback transmission module of the access point which transmits to the access point at least one item of information contained in the pilot signal, the control unit determining parameters on the basis of said information (claim 6); and - a wave shaping device in communication with the control unit, the wave shaping device being adapted to reflect and/or transmit the primary wave in a reflected wave as a function of the parameters received from the control unit, and the information being a function of the primary wave emitted by the access point and of the wave reflected by the wave shaping device (claim 6), and wherein: - when the transmission module receives a pilot signal from a wireless communication device, the control unit is in an optimization operating mode wherein the control unit transmits parameters to the wave shaping device (claim 6), the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 6), and wherein the control unit determines new parameters by an optimization algorithm which optimizes a value that is a function of a temporal succession of the previously received pilot signals and the previously determined parameters (claim 6), and - as long as the transmission module does not receive a pilot signal from the wireless communication device, the control unit is in a search operating mode wherein the control unit transmits parameters to the wave shaping device, the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 6).
Regarding claim 29 11,290,231 discloses Communication network according to claim 28, wherein the network antenna is multiple antennas (claim 7).
Regarding claim 30 11,290,231 discloses Communication network according to claim 29, wherein the access point adjusts, via the network antenna, the emission towards the wireless communication device before allowing the control unit to enter the optimization operating mode which optimizes parameters of the wave shaping device (claim 8).
Regarding claim 31 11,290,231 discloses Communication network according to claim 29, wherein the wave shaping device comprises an antenna and adjusts, via the network antenna, the emission towards said antenna of the wave shaping device before allowing the control unit to enter the optimization operating mode which optimizes parameters of the wave shaping device (claim 9).
Regarding claim 32 11,290,231 discloses Communication network according to claim 28, wherein the access point adjusts, via the network antenna, the emission towards the wireless communication device or towards the wave shaping device after completion of the optimization of the wave shaping device by the control unit (claim 10).
Regarding claim 33 11,290,231 discloses Communication network according to claim 28, wherein the wave shaping device comprises an antenna, and the wave shaping device uses said antenna to detect the presence of a wireless communication device not detected by the access point, by receiving a pilot signal, and wherein the wave shaping device transmits this detection to the access point in order to allow the control unit to enter the optimization operating mode which optimizes parameters of the wave shaping device (claim 11).
Regarding claim 34 11,290,231 discloses Communication network according to claim 28, wherein the control unit includes a database, and the parameters of the optimization operating mode come at least partially from said database (claim 12).
Regarding claim 35 11,290,231 discloses Communication network according to claim 28, wherein the pilot signal received by the feedback transmission module of the access point comprises geolocation coordinate information for the wireless communication device, and the control unit determines the parameters of the optimization operating mode on the basis of said geolocation coordinate of the wireless communication device (claim 13).
Regarding claim 36 11,290,231 discloses Communication network according to claim 28, wherein the parameters of the search operating mode are determined randomly (claim 14).
Regarding claim 37 11,290,231 discloses Communication network according to claim 28, wherein the distance between the access point and the wave shaping device is at least one tenth of the range of the access point (claim 15).
Regarding claim 38 11,290,231 discloses Communication network according to claim 28, wherein the control unit transmits the parameters to the wave shaping device via a wireless link in a management channel (claim 16).
Regarding claim 39 11,290,231 discloses Communication network according to claim 28, wherein the access point is a first access point emitting a first primary wave, and wherein the communication network further comprises a second access point, the second access point emitting a second primary wave, and the wave shaping device being adapted to reflect and/or reflect the first primary wave as a first reflected wave and the second primary wave as a second reflected wave (claim 17).
Regarding claim 40 11,290,231 discloses Communication network according to claim 28, wherein the wave shaping device is a first wave shaping device, and wherein the communication network further comprises a second wave shaping device , the control unit transmitting parameters to the second wave shaping device independently of the parameters determined for the first wave shaping device (claim 18).
Regarding claim 41 11,290,231 discloses Communication network according to claim 28, wherein: the wireless communication device is a first wireless communication device, and the pilot signal is a first pilot signal emitted by the first wireless communication device (claim 19); and wherein the communication network further comprises a second wireless communication device which emits a second pilot signal; and wherein the access point transmits at least some information from the first pilot signal and second pilot signal to the control unit so that the control unit can determine the parameters on the basis of the first pilot signal and second pilot signal (claim 19).
Regarding claim 42 11,290,231 discloses Communication network according to claim 28, wherein the wave shaping device comprises two portions, each of the two portions being adapted to modify a primary wave in a different bandwidth than that of the other portion and each of the two portions being configurable independently of one another (claim 20).
Regarding claim 43 11,290,231 discloses Wireless communication network according to claim 28, wherein the primary wave corresponds to a wave of a communication channel of a network of a type selected from a list comprising a wireless telephony network, a wireless computer network, and a network of connected objects (claim 21).
Regarding claim 44 11,290,231 discloses Method of wireless communication implemented in a communication network comprising: - an access point comprising a transmission module comprising a network antenna for emitting and/or receiving a primary wave (claim 22), - a control unit in communication with the access point via a feedback transmission module of the access point (claim 22), and - a wave shaping device in communication with the control unit, said method comprising: - the wireless communication device emits a pilot signal in response to a received primary wave (claim 22), - the access point transmits, to the control unit and via the feedback transmission module, at least one item of information contained in the pilot signal (claim 22), - the control unit determines parameters on the basis of said information, and transmits the parameters to the wave shaping device (claim 22), - the wave shaping device reflects and/or transmits the primary wave in a reflected wave as a function of the parameters received from the control unit, the information being a function of the primary wave emitted by the access point and of the wave reflected by the wave shaping device (claim 22), and - when the transmission module receives a pilot signal from a wireless communication device, the control unit is in an optimization operating mode wherein the control unit transmits parameters to the wave shaping device, the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 22), and wherein the control unit determines new parameters by an optimization algorithm which optimizes a value that is a function of a temporal succession of the previously received pilot signals and the previously determined parameters (claim 22), and - as long as the transmission module does not receive a pilot signal from a wireless communication device, the control unit is in a search operating mode wherein the control unit transmits parameters to the wave shaping device, the transmission of each of the parameters being separated in time by a duration enabling reception of a pilot signal by the transmission module (claim 22).

Allowable Subject Matter
Claims 23-44 are allowed over the prior art.
This application is a Continuation of Application No. 16/633,283, now USPN 11,290,231. The present claims are allowed for similar reasons to those of the parent case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 11,251,886 to Fink et al.
USPN 6,538,621 to Sievenpiper et al.
USPN 7,245,269 to Sievenpiper et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466